Title: To James Madison from William Savage, 19 December 1801 (Abstract)
From: Savage, William
To: Madison, James


19 December 1801, Kingston, Jamaica. Has had no further news regarding arrival of French troops since his last. Americans who have been impressed are being discharged almost daily, but many are still held for want of papers. Will obtain their names and places of residence of their families and transmit them to JM. Those discharged have been clad only in “a Frock Trowsers & Hatt” and must be provided with clothes.
 

   RC (DNA: RG 59, CD, Kingston, Jamaica, vol. 1). 1 p.; marked duplicate. Postmarked New York, 22 Feb. Cover marked “⅌ the Brigantine Jupiter via NY.” Docketed by Wagner, with his notation, “list of impressed seamen.” Savage may have enclosed a “List of American Seamen on board the British Ships of War on the Jamaica Station,” dated 19 Dec. 1801 (ibid.; 3 pp.).


   A full transcription of this document has been added to the digital edition.
